Case 1:19-cv-00169-LEK-KJM Document 31 Filed 06/12/19 Page 1 of 4       PageID #: 228




  CULPEPPER IP, LLLC
  Kerry S. Culpepper, Bar No. 9837
  75-170 Hualalai Road, Suite B204
  Kailua-Kona, Hawai’i 96740
  Telephone: (808) 464-4047
  Facsimile: (202) 204-5181
  E-Mail:     kculpepper@culpepperip.com

  Attorney for Plaintiffs

                         UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAII

   Venice PI, LLC, et al.,                )   Case No.: 1:19-cv-169-LEK-KJM
                                          )   (Copyright)
                      Plaintiffs,         )
      vs.                                 )   STIPULATION FOR DISMISSAL
                                          )   WITH PREJUDICE PURSUANT
   DOE 1, et al.,                         )   TO FED. R. CIV. P. 41 AND
                                          )   ORDER
                      Defendants.         )
                                          )
                                          )
                                          )
                                          )
                                          )


           As attested to by the signatures of CULLEN COUGHLAN (AKA Defendant

  DOE 3) and counsel for the Plaintiffs below, this matter comes before the Court on

  the parties’ joint stipulation.

           Plaintiffs have filed a Complaint [Doc. #1] alleging Direct Copyright

  Infringement against CULLEN COUGHLAN identified as Defendant DOE 3 among


  19-169
Case 1:19-cv-00169-LEK-KJM Document 31 Filed 06/12/19 Page 2 of 4          PageID #: 229




  others.

        The parties, after conferral and investigation, now appear, Defendant

  CULLEN COUGHLAN (AKA Defendant DOE 3) pro se and Plaintiffs through

  counsel to fully and finally resolve all claims between the parties and the matters

  before the Court and have moved for entry of this Stipulated Consent Judgment.

            WHEREFORE IT IS HEREBY STIPULATED AND ORDERED for all

    matters relevant to this case between the parties as follows:

            1. This Court has jurisdiction over the parties and venue is proper.

            2. Plaintiffs have valid and enforceable copyrights in the original

    copyrighted works as identified in Exhibit 1 to the Complaint [Doc. #1-1].

            3. Defendant CULLEN COUGHLAN (AKA Defendant DOE 3)

    concedes to using a software application associated with Defendants DOE 1 and

    DOE 2 to download at least a part of the motion pictures Once Upon a Time in

    Venice and Bokya: Undisputed as alleged in paragraphs 28-29 and 60-61 of the

    Complaint [Doc. #1] due to deceptive and misleading language which led

    Defendant CULLEN COUGHLAN (AKA Defendant DOE 3) to believe the

    software application was a legal platform for downloading movies.

            4. Pursuant to stipulation of the parties, the below Permanent Injunction

    and Order is to be entered against Defendant CULLEN COUGHLAN (AKA

    Defendant DOE 3).

                                            2
Case 1:19-cv-00169-LEK-KJM Document 31 Filed 06/12/19 Page 3 of 4           PageID #: 230




                           PERMANENT INJUNCTION

        Defendant CULLEN COUGHLAN (AKA Defendant DOE 3) is hereby

  PERMANENTLY ENJOINED from directly, contributorily or indirectly

  infringing Plaintiffs’ rights in their motion pictures, including without limitation

  by using the Internet to reproduce or copy any of Plaintiffs’ motion pictures, except

  pursuant to a lawful written license from Plaintiffs.

        This Court will retain jurisdiction until April 24, 2021 for the purposes of

  enforcing the Permanent Injunction and Order.

        Except as provided herein, each party is to bear their own costs and fees.

  With entry of this Consent Judgment, this matter is terminated with respect to

  Defendant CULLEN COUGHLAN (AKA Defendant DOE 3).



       DATED: Kailua-Kona, Hawaii, May 24, 2019.


                                  CULPEPPER IP, LLLC


                                  /s/ Kerry S. Culpepper
                                  Kerry S. Culpepper
                                  Attorney for Plaintiffs




       DATED: Honolulu, Hawaii, May 23, 2019.



                                           3
Case 1:19-cv-00169-LEK-KJM Document 31 Filed 06/12/19 Page 4 of 4   PageID #: 231




                               CULLEN COUGHLAN (AKA Defendant DOE 3)


                               /s/ Cullen Coughlan
                               Pro Se
                               Defendant



  APPROVED AND SO ORDERED:




  _________________________________________________________________
  Venice PI, LLC, et al. v. DOE 1, et al.
  Case No.: 1:19-cv-00169-LEK-KJM, STIPULATION; AND ORDER




                                        4
